 Case 1:19-cv-00094-LLK Document 17 Filed 04/30/20 Page 1 of 6 PageID #: 1348




                                     UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF KENTUCKY
                                        BOWLING GREEN DIVISION
                                   CIVIL ACTION NO. 1:19‐CV‐00094‐LLK

CHRISTOPHER S. CORNWELL                                                                        PLAINTIFF

v.

ANDREW SAUL, Commissioner of Social Security                                                   DEFENDANT

                                  MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Plaintiff's complaint seeking judicial review, pursuant to 42

U.S.C. § 405(g), of the final decision of the Commissioner denying his claim for Social Security disability

benefits. The fact and law summaries of Plaintiff and Defendant are at Dockets Number (“DN”) 13 and

15. The parties have consented to the jurisdiction of the undersigned Magistrate Judge to determine this

case, with any appeal lying before the Sixth Circuit Court of Appeals. [DN 10].

        Because the Administrative Law Judge’s (“ALJ’s”) decision is supported by substantial evidence

and Plaintiff’s two arguments are unpersuasive, the Court will AFFIRM the Commissioner’s final decision

and DISMISS Plaintiff’s complaint.

                     Plaintiff failed to prove his schizophrenia satisfies Listing 12.03.

        Plaintiff’s first argument is that the ALJ’s finding that his schizophrenia does not satisfy the clinical

criteria of Listing 12.03 is not supported by substantial evidence. [DN 13 at 2‐3].

        Listing 12.03 of Appendix 1 of the regulations defines the following impairment as per‐se

disabling:

        Schizophrenia spectrum and other psychotic disorders (See 12.00B2), satisfied by A and B, or A
        and C:

        A. Medical documentation of one or more of the following:

        1. Delusions or hallucinations; or
        2. Disorganized thinking (speech); or
        3. Grossly disorganized behavior or catatonia. AND



                                                       1
 Case 1:19-cv-00094-LLK Document 17 Filed 04/30/20 Page 2 of 6 PageID #: 1349




        B. Extreme limitation of one, or marked limitation of two, of the following areas of mental
        functioning (see 12.00F):

        1. Understand, remember, or apply information (see 12.00E1).
        2. Interact with others (see 12.00E2).
        3. Concentrate, persist, or maintain pace (see 12.00E3).
        4. Adapt or manage oneself (see 12.00E4). OR

        C. Your mental disorder in this listing category is “serious and persistent;” that is, you have a
        medically documented history of the existence of the disorder over a period of at least two years,
        and there is evidence of both:

        1. Medical treatment, mental health therapy, psychosocial support(s), or highly structured
        setting(s) that is ongoing and diminishes the symptoms and signs of your mental disorder (see
        12.00G2b); and
        2. Marginal adjustment, that is, you have minimal capacity to adapt to changes in your
        environment or to demands that are not already part of your daily life (see 12.00G2c).

Listing 12.03.

        In January 2018, Plaintiff’s treating psychiatrist, J. Grayson Grau, M.D., completed a checkbox

“schizophrenia” form, which corresponds to the above Listing 12.03 clinical criteria. [Administrative

Record (“AR”) at 833‐34]. According to Dr. Grau, Plaintiff’s schizophrenia satisfies Listing 12.03A because

Plaintiff suffers delusions or hallucinations. [AR at 833]. By way of commentary or supporting medical

data, Dr. Grau stated “patient with paranoia and ideas of reference, avoids social contacts.” Id. According

to Dr. Grau, Plaintiff’s schizophrenia satisfies Listing 12.03B because Plaintiff suffers extreme limitation in

his ability to interact with others and marked limitations in his abilities to concentrate, persist, or maintain

pace and to adapt or manage himself. Id. By way of commentary, Dr. Grau stated “social avoidance based

on [illegible].” Id. According to Dr. Grau, Plaintiff’s schizophrenia satisfies Listing 12.03C because it is

“serious and persistent” (as defined). [AR at 834]. Dr. Grau left the comment section blank. Id.

        The ALJ gave Dr. Grau’s completion of the Listing 12.03 form “little weight” because Dr. Grau’s

findings are “internally inconsistent” with Dr. Grau’s own treatment notes. [AR at 30 referencing AR at

833‐34, 1221‐64]. The ALJ summarized Dr. Grau’s treatment notes as indicating relatively minor

limitation:


                                                       2
    Case 1:19-cv-00094-LLK Document 17 Filed 04/30/20 Page 3 of 6 PageID #: 1350




         [M]ental status examinations noted an anxious mood and affect on some occasions and reported
         hallucinations on some occasions, but generally observed the claimant to be cooperative, healthy
         appearing, comfortable, in no acute distress, well developed, well groomed, with an awake and
         alert sensorium, a normal and well kept appearance, normal speech and movements, a
         cooperative attitude, normal thought process, good insight, and good judgment, that did not
         indicate any observations of the claimant responding to internal stimuli, and that noted that on
         the majority of the occasions the claimant had a normal mood and affect and normal though
         content.

[AR at 30 referencing AR at 1221‐64].            The ALJ apparently agreed with Dr. Grau that Plaintiff’s

schizophrenia satisfies Listing 12.03A due to Plaintiff’s delusions and hallucinations. The ALJ found that

Plaintiff has moderate (as opposed to Dr. Grau’s finding of extreme) limitation in his ability to interact

with others1 and moderate and mild (as opposed to marked) limitations in his abilities to concentrate,

persist, or maintain pace2 and to adapt or manage himself.3 [AR at 20, 21]. The ALJ found that Plaintiff

does not have a “serious and persistent” mental disorder (as defined). [AR at 22].

         Plaintiff’s Listing 12.03 argument is unpersuasive for four reasons.

         First, Plaintiff carries the burden of proving that the Listing criteria are satisfied, and this burden

is construed strictly because the Listing represents an automatic screening in of an impairment as per‐se

disabling (independently of any other medical or vocational factor). See Sec'y of Health & Human Services


1
  In support of a finding of moderate limitation in ability to interact with others, the ALJ noted Plaintiff related
appropriately at the hearing. [AR at 20, 40‐82]. A consultative examination revealed his affect to be generally
friendly, he was spontaneously verbal, had normal apprehension, appropriate dress, no significant instances of
impairment, normal orientation, good reality contact, clear sensorium, and no indications of psychotic process.
[AR at 20, 690‐93]. Other mental status examinations showed he was cooperative and well‐groomed and had a
normal orientation, normal thought process, normal thought content, good attention and concentration, intact
memory, and no notations of responding to internal stimuli. [AR at 20, 476‐618, 641‐87, 1036‐1218, 1221‐64]. He
stated his hallucinations only occurred when he was alone and inside his home, and he reported a decrease in
frequency and duration of hallucinations over time. [AR at 21, 808‐32, 935‐1035, 1221‐64].
2
  In support of a finding of moderate limitation in ability to concentrate, persist, or maintain pace, the ALJ noted
that, at the administrative hearing, the ALJ did not observe any apparent significant problems with concentration
or persistence. [AR at 21, 40‐82]. He reported that he fished, helped his father out around the house, watched
television, worked on his truck, and could make purchases, manage his finances, operate a vehicle, perform
routine household chores, manage his personal hygiene, and complete simple tasks if he paced himself. [AR at 20,
692‐93.] His mental status examinations do not show marked or extreme limitations in this area. [AR at 21, 476‐
618, 641‐87, 689‐96, 808‐32, 935‐1035, 1036‐1218, 1221‐64].
3
  In support of a finding of mild limitation in ability to adapt or manage himself, the ALJ noted Plaintiff’s mental
status examinations do not show marked or extreme limitations in this area. [AR at 21, 476‐618, 641‐87, 808‐832,
935‐1035, 1036‐1218, 1221‐64]. He had a normal appearance and demeanor at his hearing. [AR at 21.] His daily
activities include operating a vehicle, performing chores, and completing simple tasks. [AR at 22, 692‐93].

                                                         3
 Case 1:19-cv-00094-LLK Document 17 Filed 04/30/20 Page 4 of 6 PageID #: 1351




v. Zebley, 493 U.S. 521, 530 (1990) (“An impairment that manifests only some of [a listed impairment's]

criteria, no matter how severely, does not qualify.”); Elam ex rel. Golay v. Comm'r of Soc. Sec., 348 F.3d

124, 125 (6th Cir. 2003) (“It is insufficient that a claimant comes close to meeting the requirements of a

listed impairment.”). Plaintiff makes page references to Dr. Grau’s treatment notes, which appear to

satisfy Listing 12.03A’s requirement that Plaintiff suffers delusions and hallucinations:

        … Dr. Grau’s treatment records show a diagnosis of paranoid schizophrenia (Tr. 1250, 1262) with
        auditory hallucinations (Tr. 1261) and paranoid ideation (Tr. 1258) as early as June 2016. The
        Plaintiff’s hallucinations continued in February 2016 when he was hearing voices from appliances.
        (Tr. 1248) Although there was a period of decreased symptoms, delusions and hallucinations
        continued in January 2018 along with “ideas of reference.” (Tr. 1221) The Plaintiff was twice
        hospitalized in February 2016 due to hearing persecutory voices for six months and paranoia. (Tr.
        1126, 11291150, 1201) He reported paranoia and isolating himself. (Tr. 1187)

[DN 13 at 3]. However, Plaintiff makes no page reference to any treatment note satisfying the

requirements of Listing 12.03B and/or Listing 12.03C.

        Second, as occurred in this case, an ALJ “may properly give little weight to a treating [source's]

[e.g., Dr. Grau’s] check‐off form of functional limitations that did not cite clinical test results, observations,

or other objective findings.” Ellars v. Comm'r, 647 F. App'x 563, 566 (6th Cir. 2016) (internal quotation

omitted).

        Third, in the final analysis, it was the ALJ’s, not Dr. Grau’s, responsibility and prerogative to

determine whether Plaintiff is disabled. See Rudd v. Comm'r, 531 F. App'x 719, 728 (6th Cir. 2013) (“[T]o

require the ALJ to base her RFC finding on a physician's opinion, would, in effect, confer upon the treating

source the authority to make the determination or decision about whether an individual is under a

disability, and thus would be an abdication of the Commissioner's statutory responsibility to determine

whether an individual is disabled.”) (internal quotation omitted).

        Fourth, the ALJ gave “some weight” to the findings of one‐time examining certified psychologist

Ollie C. Dennis, Ed.D., that Plaintiff suffers from symptoms of anxiety and depression but is only mildly to

moderately limited in his abilities to understand and remember one and two stage instructions, sustain


                                                        4
 Case 1:19-cv-00094-LLK Document 17 Filed 04/30/20 Page 5 of 6 PageID #: 1352




attention to complete tasks, socially interact, and adapt to pressures of normal daily work activity. [AR at

30, 689‐94]. Additionally, the ALJ gave “significant weight” to the opinions of state agency psychological

consultants Michelle Bornstein, Psy.D., and Lea Perritt, Ph.D., who found that Plaintiff’s affective and

anxiety disorders do not satisfy Listings 12.04 and 12.06.            [AR at 29, 122, 140].        Because

criteria A, B, and C of Listings 12.03, 12.04, and 12.06 are the same, the ALJ found that Dr. Grau’s finding

that Plaintiff’s schizophrenia satisfies Listing 12.03 is “largely inconsistent with the opinions of Doctors

Dennis, Bornstein, and Perritt.” [AR at 30].

       The balancing limitations found by the ALJ comport with the requirements of SSR 96‐9p.

        The ALJ found that Plaintiff has a residual functional capacity (RFC) to perform a limited range of

sedentary work such that Plaintiff cannot, among other things, “do any dangerous balancing such as on

beams, but can otherwise occasionally balance.” [AR at 23]. The controlling vocational hypothetical

contemplated these same limitations, and the vocational expert (VE) testified that the individual can

perform a significant number of sedentary jobs in the national economy. [AR at 78‐79].

        Plaintiff’s second and final argument is that the balancing limitations found by the ALJ do not

comport with the requirements of Social Security Ruling (SSR) 96‐9p. [DN 13 at 4‐5]. SSR 96‐9p provides,

in pertinent part:

        Postural limitations: Postural limitations or restrictions related to such activities as climbing
        ladders, ropes, or scaffolds, balancing, kneeling, crouching, or crawling would not usually erode
        the occupational base for a full range of unskilled sedentary work significantly because those
        activities are not usually required in sedentary work. In the SCO [i.e., Selected Characteristics of
        Occupations Defined in the Revised Dictionary of Occupational Titles], “balancing” means
        maintaining body equilibrium to prevent falling when walking, standing, crouching, or running on
        narrow, slippery, or erratically moving surfaces. If an individual is limited in balancing only on
        narrow, slippery, or erratically moving surfaces, this would not, by itself, result in a significant
        erosion of the unskilled sedentary occupational base. However, if an individual is limited in
        balancing even when standing or walking on level terrain, there may be a significant erosion of
        the unskilled sedentary occupational base. It is important to state in the RFC assessment what is
        meant by limited balancing in order to determine the remaining occupational base. Consultation
        with a vocational resource may be appropriate in some cases.

SSR 96‐9p, 1996 WL 374185, at *7.


                                                     5
 Case 1:19-cv-00094-LLK Document 17 Filed 04/30/20 Page 6 of 6 PageID #: 1353




          Plaintiff’s argument is unpersuasive for four reasons. First, the balancing limitations found by the

ALJ were of the type that “would not usually erode the occupational base for a full range of unskilled

sedentary work significantly.” Id. Second, the ALJ did not find Plaintiff is “limited to balancing even when

standing or walking on level terrain.” Id. Third, the ALJ stated “what is meant by limited balancing.” Id.

Fourth, the ALJ “consult[ed] with a vocational resource,” i.e., the VE at the administrative hearing. Id.

                                                    Order

          Because the ALJ’s decision is supported by substantial evidence and Plaintiff’s two arguments

are unpersuasive, the Court hereby AFFIRMS the Commissioner’s final decision and DISMISSES Plaintiff’s

complaint.

 April 30, 2020




                                                       6
